 Case: 4:18-cr-01046-HEA-SPM Doc. #: 2 Filed: 12/20/18 Page: 1 of 2 PageID #: 5


                                                                                           fFB!LED
                               UNITED STATES DISTRICT COURT                         DEC 2 0 2018
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION                            EAu5~. 01srn1cT cou11r
                                                                                    1cRN DISTRICT OF MO
                                                                                       ST.LOUIS
 UNITED STATES OF AMERICA,                     )
                                               )
                  Plaintiff,                   )
                                               )~~~~~~~~~~~~~~~-------



                                               ~ 4:18CR1046 HEA/SPM
                     v.

 CARRON PRIMUS, /                              )
                                               )
                  Defendant.                   )

                                        INDICTMENT

                                COUNT 1 (18 U.S.C. 1591(a)(l))

The Grand Jury charges that:

       Between on or about November 25, 2018 and November 27, 2018, within the Eastern

District of Missouri, the defendant,

                                       CARRON PRIMUS,

in and affecting interstate and foreign commerce, did knowingly and intentionally attempt;

recruit, entice, harbor, transport, provide, or obtain by any means a person, Juvenile A, knowing

that force, fraud, or coercion would be used to cause the person to engage in a commercial sex

act.

       In violation of Title 18, United States Code, Section 1591(a) and (b), and Title 18, United
                      '
States Code, Section 1594(a).

                                COUNT 2 (18 U.S.C. 1952(a)(3))

The Grand Jury further charges that:
                                                                                       I


       Between on or about November 25, 2018 and November 27, 2018, within the Eastern

District of Missouri, the defendant,
       Case: 4:18-cr-01046-HEA-SPM Doc. #: 2 Filed: 12/20/18 Page: 2 of 2 PageID #: 6




                                             CARRON PRIMUS,

      did knowingly use facilities in interstate commerce, that is the internet, with the intent to

      promote, manage, establish, and carry on an unlawful activity, to wit: prostitution, and thereafter

      did knowingly promote, manage, establish and carry on that unlawful activity.

             In violation of Title 18, United States Code, Section 1952(a)(3).

                                      COUNT 3 (18 U.S.C. 1952(a)(3))

      The Grand Jury further charges that:

             Between on or about November 25, 2018 and November 27, 2018, within the Eastern

      District of Missouri, the defendant,

                                             CARRON PRIMUS,
I,.
      did knowingly use facilities in interstate commerce, that is a cellular phone, with the intent to

      promote, manage, establish, and carry on an unlawful activity, to wit: prostitution, and thereafter

      did knowingly promote, manage, establish and carry on that unlawful activity.

             In violation of Title 18, United States Code, Section 1952(a)(3).


                                                             A TRUE BILL.



                                                             FOREPERSON
                          '
      JEFFREY B. JE;NSEN
      United States Attorney



      DIANNA R. COLLINS, #59641MO
      Assistant United States Attorney
